Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

			Examiner’s note

This corrected notice of allowability is only to consider IDS filed on 7-27-2021.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jiang Li on 04/23/2021.
The application has been amended as follows: 

7. (Currently Amended)   The method according to claim 6, further comprising:
searching for a first horizontal line in the monochrome image, the first horizontal line crossing more than three vertical lines, and a length ratio between two adjacent line segments being within a first preset range among the line segments divided by the vertical lines being crossed;
searching for a second horizontal line on both sides of the first horizontal line, an average distance between the second horizontal line and endpoints of all the vertical lines crossed by the first horizontal line near the second horizontal line being less than a preset pixel distance, or an average distance between a point of the second horizontal line and the first horizontal line being within a second preset range; and
determining an area formed by the first horizontal line, the second horizontal line, and the vertical lines crossed by the first horizontal line to be an area having the photovoltaic panel.


Allowable Subject Matter
Claims 1-18 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, Abousleman et al. (US patent Publication: 20170277966, “Abousleman”) teaches, a method for identifying a photovoltaic pane (paragraph {0040] identifies a Photovolatic panel.)l, comprising: 
camera 220 and mobile device 230 are as follows: IR video sequences are collected in the field at a PV solar farm were test sequences were composed of 16-bit IR imagery taken from IR camera 220 of a FLIR.RTM.  A325sc camera mounted on a vehicle 210 which is a motorized cart, and all the PV arrays are four rows in height. …. The image format in the panel recognition module is a single-channel, 8-bit grayscale imagery as it is better supported by the computer vision tools of an OPENCV.TM. “)
“[0080] FIG. 15 is a diagram illustrating a cloud based configuration of implementation of the IR camera, mobile devices, drones, vehicles and related components of an exemplary solar panel assessment system in accordance with an 
embodiment.”)
performing edge extraction processing on an image in the grayscale image  The IR image capture while using raw data may also use compressed image data such as MPEG, Motion JPEG etc. Next, at step 820, the edges of the individual panel are identified from extracted frame data of the captured IR images using edge detection algorithms of an edge detection processing module.”

and identifying the photovoltaic panel  based on a relative positional relationship between the horizontal lines and the vertical lines in the monochrome image. ([0034]…..The panel recognition module 20 includes image processing algorithmic 
solutions for processing image sequences of solar panels in real time, with only requiring a user to input a limited amount of data of only the height of the array.”)

While Abousleman teaches edge extraction from grayscale image but doesn’t teach so to generate a monochrome image.
However, Hori et al. (US patent publication: 2017/0316558, Hori”) teaches,   edge extraction from grayscale image to generate a monochrome image. ({0029] discloses edge extraction to generate a monochrome image. ……………..“[0029] Next, in Step S103, the CPU 201 subjects the inspection target image 302 to a pre-processing.  Specifically, the RGB signal is subjected to monochrome conversion processing for the conversion to monochrome brightness signals or edge extraction processing.  The monochrome conversion processing can use the following formula for example.  I=0.3.times.R+0.6.times.G+0.1.times.B “)


Therefore claim 1 allowed.


Claim 10 is directed to an apparatus claim and its elements are similar in scope and function of the steps of the allowable claim 1. Therefore claim 10 is allowed for the same reason stated for claim 1,

Dependent claims 2-9 and 11-18 are allowed by virtue of dependency.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tapas Mazumder whose telephone number is (571)270-7466.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 571-272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAPAS MAZUMDER/Primary Examiner, Art Unit 2616